DETAILED ACTION
This office action is in response to applicant’s communication dated 11/9/2020. If needed, this communication is herein referred to as “Amendment”. 
The Amendment was in response to examiner's non-final office action dated 8/7/2020. If needed, this office action is herein referred to as “Previous OA”.
Any citation of the instant specification is as published in US Patent Application Publication 20190333067.
Herein, for prior art mapping, where the examiner explains that a reference(s) does not teach a limitation(s), the specific claim language that is not taught by the reference(s) is/are enclosed within double quotes. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-20 are pending. 
Claims 9-16 are withdrawn. 
Claims 1-8 and 17-20 are currently being examined.

Response to Amendment
Claim Objection
Claim 17’s objection has been removed due to claim amendment.

Double Patenting Rejection
The applicant believes that the “amendments obviate the double patenting rejection moot at this time” (Amendment, Pg 6). However, this is not so. The claims are still rejected under the grounds of nonstatutory double patenting, for the reasons provided in the NSDP rejection section below.

112 Rejections
112(b) rejections for claims 1 and 17 for reciting “storing transaction data received from a first terminal via a network”/“storing…transaction data [received] from a first terminal via the network interface device” and for reciting “the second terminal to submit, over the (or “a”) network, at least a portion of the transaction data and additional data to a transaction authorization process to obtain approval or denial for fulfillment of a transaction in accordance therewith by the second terminal” have been removed due to claim amendments.
112(b) rejection for claim 3 and 19 have been removed due to claim amendments.

103 Rejections
Applicant's 103 arguments filed 11/9/2020 have been fully considered but they are not persuasive. See the specific applicant arguments and examiner’s responses below:

103 Argument 1:
“Applicant has amended both independent claims 1 and 17 to clarify the nature of the transaction authorization process and the data communications and relations to the first and second terminals. Applicant is unable to locate an equivalent transaction authorization process in either Calman or Huxham. Absent such a teaching or suggestion, Applicant respectfully submits that amended independent claims 1 and 17 and the claims that depend therefrom are patentable. Entry of the amendments and allowance of the claims are respectfully requested.” (Amendment, Pg 7) 

103 Response 1:
	The examiner respectfully disagrees. First, concerning claim 1, the limitation “a request received by the first terminal” creates 112(a) and 112(b) issues. Please refer to the 112 rejection sections below.
Second, the prior arts of record teaches the claims, as amended, and as interpreted in light of the specification. For example, as stated in the 103 rejection below:
Calman teaches a method and respective system, the method comprising:
receiving transaction data via a network from a first terminal (FIG. 3:302 and Par 111), 
the transaction data including a customer identifier (Par 65, transaction information identity of party or parties involved in the proposed transaction request, which necessarily includes identity of a customer, that is, a “customer identifier”), 
personal identifying data […] (Par 102, e.g., authentication information associated with the requests, such as PINs), and
data defining at least one transaction activity input at the first terminal (Par 65, transaction information);
storing the received transaction data (FIG. 3: 304 and Par 115, proposed transaction request stored. Also see Pars. 118-119, 121 and 130-131; FIG. 4 and Par 129, devices connected via network 210);
…
	(For the entire rejection, see the 103 rejection section below.)


	The applicant also relies on the 103 arguments above to further allege the patentability of claim(s) 1 and 17 and/or remaining claim(s). (Amendment, Pg(s) 7)

103 Response 2:
	The examiner respectfully disagrees at least for the same reasons provided in the above 103 responses and/or in the below 103 rejection section.

Election/Restrictions
Applicant’s affirmation of election without traverse of Invention I (claim 1-8 and 17-20) in the reply filed on 11/9/2020 is acknowledged.

Claim Rejections - 35 USC § 112(a) or 112(1st)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Claim(s) 1 recites “transmitting the stored transaction data to a second terminal in response to a request received by the first terminal from the second terminal”. However, the specification doesn't sufficiently describe that such request is “received by a first terminal from the second terminal”. The specification discloses that the stored transaction data is transmitted by a second tier device (e.g., server 116) to a second terminal (first tier device) in response to a request from a second terminal (see Pars. 3 and 18-19 and FIGs. 1-2), and not that the transmitting is by a first tier device to another first tier device (“by the first terminal from the second terminal”). For instance, Par 18 states “The method 200 is a method that may be performed on an enterprise server 116 of the second-tier in FIG. 1”. And Par 19 states “The method 200 further includes transmitting 204 the stored 202 transaction data to a second terminal in response to a received request from the second terminal”. 

Dependent claims 2-8 are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1 recites “transmitting the stored transaction data to a second terminal in response to a request received by the first terminal from the second terminal”. Here, this is unclear because there is a lack of correspondence between the specification and the claims. The specification teaches that the claims steps/function are performed by a second tier device, including that stored transaction data is transmitted by the second tier device (e.g., server 116) to a first tier device, namely, a second terminal, in response to a request from the second terminal (see Pars. 3 and 18-19 and FIGs. 1-2), and not that the transmitting is by a first tier device to another first tier device (i.e., not “by the first terminal from the second terminal”). For instance, Par 18 states “The method 200 is a method that may be performed on an enterprise server 116 of the second-tier in FIG. 1”. And Par 19 states “The method 200 further includes transmitting 204 the stored 202 transaction data to a second terminal in response to a received request from the second terminal”. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). See MPEP 2173.03.
	Furthermore, the limitation “transmitting the stored transaction data to a second terminal in response to a request received by the first terminal from the second terminal” is unclear because the transaction data is not described in the specification as being stored by a first terminal, so the submitting of the stored data cannot possibly be “in response to a request received by the first terminal”. If the request is received by the first terminal and not second tier device, then the second tier device cannot respond to the request.
	For examination purposes, the examiner interprets that transmitting stored transaction data to second terminal is in response to a request received “from the second terminal”, but not a request received “by the first terminal”.

Dependent claims 2-8 are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US Patent Application Publication 20150026057) in view of Huxham (US Patent Application Publication 20140188738).

	As per claims 1 and 17, Calman teaches a method and respective system, the method comprising:
receiving transaction data via a network from a first terminal (FIG. 3:302 and Par 111), 
the transaction data including a customer identifier (Par 65, transaction information identity of party or parties involved in the proposed transaction request, which necessarily includes identity of a customer, that is, a “customer identifier”), 
personal identifying data […] (Par 102, e.g., authentication information associated with the requests, such as PINs), and
data defining at least one transaction activity input at the first terminal (Par 65, transaction information);
storing the received transaction data (FIG. 3: 304 and Par 115, proposed transaction request stored. Also see Pars. 118-119, 121 and 130-131; FIG. 4 and Par 129, devices connected via network 210);
transmitting the stored transaction data to a second terminal in response to a request received […] from the second terminal, the second terminal to submit at least a portion of the transaction data and additional data to a transaction authorization process to obtain approval or denial 
Calman further teaches the concept of encryption of communication connections (Pars. 54 and 70) 
Calman further teaches that transaction information include the identity of party(ies) involved in the transaction request (Par 65).
Calman doesn’t directly teach that the personal identifying data is “encrypted with an encryption key of the first terminal” and that the transaction information party identifiers include “a terminal identifier of the first terminal”. 
However, Huxham, in an analogous art of mobile banking system (Abstract), teaches the concept(s) of encrypting a PIN and communicating the PIN in encrypted 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of encrypting a PIN and communicating the PIN in encrypted form and including device identifiers in a transaction request message, as taught by Huxham, to modify the method/system of Calman, to include that the personal identifying data is “encrypted with an encryption key of the first terminal” and that the transaction information party identifiers include “a terminal identifier of the first terminal”, because this would lead to the predictable results of a more secure method/system addressing data security vulnerabilities such as avoiding sending PIN in plaintext form and further identifying hardware involved in the transaction. See Huxham Pars. 4-7.
Further concerning the claim language of claims 1 and 17, the following limitation are in intended use format, which does not move to distinguish over the prior art (e.g., see In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)):
“the second terminal to submit at least a portion of the transaction data and additional data to a transaction authorization process to obtain approval or denial from the transaction authorization process for fulfillment of a transaction in accordance therewith by the second terminal” 
Further concerning the claim language of claims 1 and 17 recite “data defining at least one transaction activity input at the first terminal”. The specification describes that “the staged transaction includes the PIN data and an identifier of the 
Further concerning claim 1, as stated in 112(b) rejection section above, for examination purposes, the examiner interprets that transmitting stored transaction data to second terminal is in response to a request received “from the second terminal”, not a request received “by the first terminal from the second terminal”.

	As per claims 2 and 18, Calman, as modified, teaches the method of claim 1 and the system of claim 17, wherein the data defining the at least one transaction activity includes, for each transaction activity, a transaction type and a transaction amount (Calman Par 65). 

	As per claims 3 and 19, Calman, as modified, teaches the method of claim 1 and the system of claim 17, wherein the received transaction data is a transaction authorization request (e.g., Calman, Par 111).

	As per claims 4 and 20, Calman, as modified, teaches the method of claim 1 and the system of claim 17.
Huxham teaches further teaches that the encrypted PINs are verified (Par 67).
Calman, as modified, doesn’t directly teach “wherein the portion of the transaction data transmitted to the transaction authorization process includes the encrypted personal identifying data and the terminal identifier of the first terminal to 
However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of verifying encrypted PINs, as taught by Huxham, to further modify the method/system of Calman, to include “wherein the portion of the transaction data transmitted to the transaction authorization process includes the encrypted personal identifying data and the terminal identifier of the first terminal to identify the first terminal to the authorization process to select an appropriate decryption key to decrypt the encrypted personal identifying data”, because this would lead to the predictable results of a secure method/system that allows for verifications of personal information, e.g., PINs.
Further concerning the claim language of claims 4 and 20, the following limitation are in intended use format, which does not move to distinguish over the prior art (e.g., see In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)):
“to identify the first terminal to the authorization process to select an appropriate decryption key to decrypt the encrypted personal identifying data”.

	As per claim 5, Calman, as modified, teaches the method of claim 1, wherein the personal identifying data is a Personal Identification Number (PIN) (Calman Par 102). 

As per claim 6, Calman, as modified, teaches the method of claim 1.
Calman further teaches that transaction information include the identity of party(ies) involved in the transaction request (Par 65).
Calman, as modified, doesn’t directly teach “wherein the additional data submitted by the second terminal to the transaction authorization process incudes a terminal identifier of the second terminal”. 
However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of using device ID for a transaction, as taught by Huxham (Par 31), to further modify the transaction information and method/system of Calman, to include “wherein the additional data submitted by the second terminal to the transaction authorization process incudes a terminal identifier of the second terminal”, because this would lead to the predictable results of a more secure method/system that can identify parties involved in a transaction.

	As per claim 7, Calman, as modified, teaches the method of claim 1, wherein the customer identifier is at least one data item associated with an account holder of an account against which the transaction is to be performed (Calman Pars 65 and 102). 

	As per claim 8, Calman, as modified, teaches the method of claim 7, wherein the data item of the customer identifier is one of data read from a card by a card reading device of the first terminal and a data item received wirelessly by a wireless communication device of the first terminal (Calman Par 94, the mobile device Calman Pars. 95-97 and Huxham Pars. 37 and 40, among other paragraphs).

Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 9141956 (referred to as Patented) in view of at least Calman (US Patent Application Publication 20150026057) and Huxham (US Patent Application Publication 20140188738).

Patented teaches:
1. A method comprising:
receiving transaction data via a network from a first terminal […] (Patented claim 1, database stores transaction data of 
storing the received transaction data (Patented claim 1, database stores transaction data of transaction initiated by a first computer);
	transmitting the stored transaction data to a second terminal in response to a request […] from the second terminal, the second terminal to submit at least a portion of the transaction data and additional data to a transaction authorization process to obtain approval or denial from the transaction authorization process for fulfillment of a transaction in accordance therewith by the second terminal (Patented claim 1, completed of transaction allowed by second computer). 
Patented doesn’t directly teach “the transaction data including a customer identifier, personal identifying data encrypted with an encryption key of the first terminal, a terminal identifier of the first terminal, and data defining at least one transaction activity input at the first terminal”. 
However, these limitations are taught by Calman and Huxham, as mapped above in the 103 rejection. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “the transaction data including a customer identifier, personal identifying data encrypted with an encryption key of the first terminal, a terminal identifier of the first terminal, and data Calman and Huxham, to modify the method of Patent, to include “the transaction data including a customer identifier, personal identifying data encrypted with an encryption key of the first terminal, a terminal identifier of the first terminal, and data defining at least one transaction activity input at the first terminal”, because this would lead to the predictable results of a more versatile method that applies the known concepts of completing transactions from a second device while using various types of transaction information.

Claim 17 has similar limitations to claim 1 above and is rejected similarly to claim 1.

Claims 2-8 and 18-20 are obvious over Patent in view of the references and rationales used above in the 103 rejection section.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Chiriyankandath (US Patent Application Publication 20160294938) pertinent to claim 1, in the theoretical case that the transmitting of stored transaction data to second terminal is in fact accomplished “in response to a request received by the first terminal from the second terminal” (see Chiriyankandath Claim 20). Combination with the prior art(s) of record would have been obvious because this would improve the versatility of the system/method by allowing requests to be initiated by devices/terminals other than the second terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gabriel Mercado/Examiner, Art Unit 3685         


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685